Case 1:20-cr-00048-KD-B Document 37 Filed 12/29/20 Page 1 of 1          PageID #: 94



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

  UNITED STATES OF AMERICA                :

  vs.                                     : CRIMINAL NO. 20-00048-KD

  DAVID L. TIMMONS                        :



                        ACCEPTANCE OF GUILTY PLEA
                        AND ADJUDICATION OF GUILT


        Pursuant to the Report and Recommendation of the United States

  Magistrate Judge (Doc. 33) and without any objection having been filed by the

  parties, Defendant David L. Timmons’ plea of guilty to Count One of the

  Indictment charging possession of a firearm by a prohibited person is now

  accepted and Defendant is adjudged guilty of such offense.

        The sentencing hearing is scheduled for March 5, 2021, at 11:30 a.m.,

  before the undersigned in Courtroom 4B of the United States Courthouse, 155 St.

  Joseph St., Mobile, Alabama 36602.

        The United States Marshal is directed to produce Defendant Timmons for

  the sentencing hearing.

        DONE and ORDERED this the 29th day of December 2020.



                                   s/ Kristi K. DuBose
                                   KRISTI K. DuBOSE
                                   UNITED STATES DISTRICT JUDGE
